Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 1 of 15

 

 

ne LED ENTERED
———__ LOGGED RECENVED
& va GDB: USAO 2019R00215
JUL 23 2020
IN THE UNITED STATES DISTRICT COURT AT GREENBELT
OISTRICT COURT
FOR THE DISTRICT OF MARYLAND CERRO. a -
BY
UNITED STATES OF AMERICA
¥ CASE NO. 20-mj-1787-TJS

JOEL ANTHONY SUPER, FILED UNDER SEAL

+ + &£ + FF HF

Defendant

KRKKKKKEK

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

I, Jeffrey Starnes, being duly sworn, hereby depose and state as follows:

‘Introduction
L I make this affidavit in support of a criminal complaint and arrest warrant.
2. Based on the following facts, there is probable cause to believe that on or about

October 10, 2019, in the District of Maryland and elsewhere, JOEL ANTHONY SUPER
(“SUPER”) committed bank fraud, in violation of 18 U.S.C. § 1344.

3 The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show only that there is sufficient probable cause for the requested warrant and does not set forth
all of my knowledge about this investigation.

4, The facts, conclusions, and beliefs | express in this affidavit are based on my
training, experience, knowledge of the investigation, and reasonable inferences I’ve drawn from

my training, experience, and knowledge of the investigation.
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 2 of 15

20-mj-1787-TJS

Agent Background

5. | am an “investigative or law enforcement officer of the United States” within the
meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is empowered by law
to conduct investigations of and make arrests for offenses enumerated in 18 U.S.C. § 2516.

6. In my capacity as a United States Postal Inspector, | investigate allegations of
criminal fraud involving the use of the United States mail. As a United States Postal Inspector and
previously as a Special Agent for the United States Secret Service, I have gained experience
investigating mail fraud, wire fraud, bank fraud, identity theft, investment fraud, credit card fraud,
counterfeit securities and currency, false identification documents, and mortgage fraud.

Probable Cause
The Telfair Boulevard Search Warrant

7. On February 4, 2020, investigators from the Charles County Sherriff's Office
(“CCSO”) executed a Maryland state search warrant at SUPER’s apartment on Telfair Boulevard
in Camp Springs, Maryland (“the Telfair Boulevard residence’).

8. Evidence found during the search included more than 100 personal and business
checks that were from and made payable to individuals other than SUPER, blank check stock used
to manufacture checks, a stolen United States Postal Service (“USPS”) arrow key, bank cards in

the names of individuals other than SUPER, Social Security cards in the names of individuals
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 3 of 15

20-mj-1787-TJS

other than SUPER, driver’s licenses in the names of individuals other than SUPER, and a Taurus
PT111 model handgun bearing serial number TYK55598.!

D, Once investigators entered SUPER’s residence, they observed an individual—later
identified as SUPER—exit the bedroom window and jump from the balcony of the apartment.
which is a one-bedroom unit on the second floor of the building.

10. Investigators identified the individual who jumped from the apartment as SUPER
when they found SUPER on the ground with evidence of bank fraud, including stolen checks (one
of which was drawn from the bank account of Victim 2, described below) and bank cards in the
names of people other than SUPER.

Il. Investigators identified SUPER as the only occupant of the one-bedroom
residence. The investigators who executed the search warrant encountered only SUPER, there was
only one bed in the Telfair Boulevard apartment, and the clothing in the apartment appeared to
belong to one person. Moreover, while executing the warrant, investigators observed mail matter
directed to SUPER.

12. At the conclusion of the search, officers from CCSO arrested SUPER on state

offenses.

 

' USPS arrow keys (“arrow keys”) are keys issued to and utilized by USPS employees to open
USPS arrow locks (“arrow locks”). Arrow keys are unique silver metal keys that have the letters
“USPS” above an arrow imprinted on one side and a series number and unique serial number
imprinted on the opposite side. The series number is between one and three numeric digits, and
the unique serial number is between four and five numeric digits. Arrow locks can be found on
USPS collection boxes, apartment panel boxes, and central neighborhood mailboxes. In general,
each series arrow key will open the corresponding series arrow locks within a geographic area. By
policy, USPS employees are prohibited from possessing arrow keys outside the scope of their
employment. Those who do not work for the USPS also are prohibited from possessing arrow
keys. This stolen arrow key could open USPS collection boxes in Waldorf, Maryland.
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 4 of 15

20-mj-1787-TJS

13. Investigators contacted the management staff at the Telfair Boulevard apartment
building, who provided records showing that the leaseholder of the Telfair Boulevard apartment
was Individual C, who is SUPER’s mother.” No other individuals were listed on the lease. The
apartment management also told investigators that they believed Individual C’s son, who they
identified as “JOEL SUPER,” was living in the Telfair Boulevard residence and that SUPER
recently attempted to obtain two new parking permits for the complex.

14. When SUPER attempted to obtain parking permits for the Telfair Boulevard
apartment complex, SUPER gave the apartment management two fraudulent vehicle registrations
showing that the registered owner of both vehicles was Individual C, who SUPER described to
the management as his mother. Maryland Motor Vehicle Administration records show that the
vehicle registrations—bearing Maryland tags 3DZ5588 and 7DF4923—were not registered to

Individual C, but in fact were registered to SUPER and a relative of SUPER, Individual D.

The Defendant
15. | SUPER has a criminal history that includes several convictions for fraud.
16. In January 2017, SUPER was found guilty of possession of a forged instrument in

New York, New York.

17. In two cases in July and October 2017, SUPER was found guilty of access device
fraud in separate jurisdictions in Pennsylvania, including East Whiteland Township and
Montgomery Township, Pennsylvania.

18. In February 2019, SUPER was found guilty of credit card larceny and identity theft
in Virginia. For that conviction, SUPER received a sentence of three years” incarceration with all

but four months suspended.

 

° SUPER’s probation officer confirmed that Individual C is SUPER’s mother.
4
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 5 of 15

20-mj-1787-TJS

19. | SUPER has a pending case in Connecticut involving the theft and negotiation of a
stolen check.

20. | SUPER is currently on supervised probation for his conviction in Virginia. | spoke
to SUPER’s probation officer on April 20, 2020, who confirmed that she spoke to SUPER earlier
that day and that SUPER told the probation officer that he was in New York.

21: I obtained a Maryland driver’s license image for SUPER. which is depicted below.

 

Victim 1

22. On October 12, 2019, Victim 1 reported to CCSO unauthorized activity with two
of his bank accounts.*

23. On October 7, 2019, Check 362!1—drawn from Victim 1’s SunTrust Bank account
ending in 2008 (“SunTrust 2008”)—was deposited into a Chartway Federal Credit Union account
ending in 0408 (“CFCU 0408”). The deposited check was in the amount of $13,812 and was

payable to Individual A.* Victim | reported to investigators that he did not authorize the deposit

 

* Victims are referred to using male pronouns, regardless of gender.

* All amounts are rounded down to the nearest dollar.

5
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 6 of 15

20-mj-1787-TJS

of this check and that his checkbook contained checks in the 3400-number range, far below the
check number on the fraudulent check to Individual A that was deposited into CFCU 0408.

24. Victim | also reported fraud involving his second bank account, a SunTrust Bank
account ending in 6913 (“SunTrust 6913). On October 10, 2019, a $55,000 wire was
electronically transmitted from SunTrust 6913 to an account with State Farm Bank. Victim | did
not authorize this transaction.

25. Investigators identified internet protocol (“IP”) address 69.143.31.93 (“the 3193 IP
address”) as the IP addressed used to access Victim I|’s SunTrust Bank accounts online.

26. | Comcast records show that at the time of the fraudulent activity involving Victim
I°s SunTrust Bank accounts, the 3193 IP address was assigned to the Comcast internet account at
SUPER’s apartment (the Telfair Boulevard residence).° Those records also show that the phone
number assigned to the internet account at SUPER’s residence was another certain telephone
number ending in 6132 (“the 6132 number’).

2d Records associated with CFCU 0408—the account used to receive the fraudulent
wire transfer from Victim |’s SunTrust Bank account—show that the account was opened on
September 12, 2019, under the name of Individual A. The phone number listed on the account is
the 6132 number, and the address on the account is an apartment building in New York, New York.
Further, the identification used to open the account was a fraudulent New York driver’s license
that displayed a photograph of Individual D, not Individual A.

28. Those records also show that the 3193 IP address—the same IP address used to
access Victim |’s SunTrust Bank accounts without authorization, and the same IP address that was

assigned to SUPER’s apartment—accessed CFCU 0408 on October 7, 8, and 9, 2019.

 

> The account was opened in the name of Individual B.

6
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 7 of 15

20-mj-1787-TJS

29. During the February 4, 2020, search of SUPER’s apartment, investigators found a
Social Security card displaying the name of Individual A and a certain Social Security number.
This Social Security number was used to open CFCU 0408, the account used to receive the
fraudulent $55,000 wire from Victim 1’s SunTrust bank account.

Stolen Checks

30. Investigators found more than 100 stolen personal and business checks in SUPER’s
possession during the February 4, 2020, search of the Telfair Boulevard residence. Several of those
checks were drawn from accounts that belonged to individuals and businesses residing and
conducting business in Waldorf, Maryland. Investigators spoke to several of those victims.

31. Victim 2—a resident of Waldorf, Maryland—discovered that he had been
defrauded when he noticed that his bank account balance was lower than it should have been.
According to Victim 2, he wrote Check 5783 from his SunTrust Bank account ending in 2821
(“SunTrust 2821”) for $20 to Company | in New York and sent the check to Company | through
the mail, though the check never reached Company |. Check 5783 was stolen and altered to reflect
an amount of $5,700 and a payee of Individual E. Investigators found Check 5783 in SUPER’s
apartment on February 4, 2020. The check had been endorsed with Individual E’s name.

32. Records show that this check was mobile-deposited into a Bethpage Federal Credit
Union account ending in 1184 (“BFCU 1184”) on December 17, 2019. Records associated with
BFCU 1184 show that the account was opened on September 17, 2019, under the name Individual
EE.

33. | The records associated with BFCU 1184 show at least one other suspicious check

deposit. In particular, on December 9, 2019, a check in the amount of $3,250 was mobile-deposited
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 8 of 15

20-mj-1787-TJS

into BFCU 1184 from an Interior Federal Credit Union account ending in 0011 (“IFCU 0011”),
an account that belongs to Victim 3, who resides in Waldorf, Maryland.

34. On at least two occasions, the debit card for BFCU 1184—a debit card ending in
6371—was used to make cash withdrawals at automated teller machines (“ATMs”). On December
18, 2019, $300 was withdrawn from BFCU 1184 at an M&T Bank ATM located at 10410 Campus
Way South, Largo, Maryland. Surveillance footage of the transaction appears to depict SUPER
wearing a Nike jacket with a zipper and hoodie (“the Nike jacket”) while conducting the

transaction.

 

35. The debit card connected to BFCU 1184 was also used to make a $300 cash
withdrawal on December 17, 2019, at a Bank of America branch in Temple Hills, Maryland.
Surveillance footage of this transaction, shown below, depicts an individual wearing what appears
to be the Nike jacket that SUPER wore when he withdrew $300 from BFCU 1184 at the M&T

Bank ATM.
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 9 of 15

20-mj-1787-TJS

 

36. Investigators spoke with Victim 4, whose check was found at SUPER’s residence
during the Telfair Boulevard search warrant. Victim 4°s check was also endorsed.

37. Victim 4 mailed Check 2110 from his residential mailbox in Waldorf, Maryland,
to pay his mortgage company. Victim 4 later discovered that Check 2110 had been stolen and
altered to be made payable to Individual F for $3,200. The check was drawn from Victim 4’s Old
Line Bank account ending in 8806 (“Old Line Bank 8806”).

38. Bank records show that Check 2110 was mobile-deposited into a Discover Bank
account ending in 2741 (“Discover Bank 2741”) on February 3, 2020, the day before the search of
the Telfair Boulevard residence. Records from Discovery Bank show that Discover Bank 2741
was opened on January 14, 2020, in the name of Individual F.

39. Additional stolen checks that were (a) found during the February 4, 2020, search of

SUPER’s residence and (b) endorsed are described in the following table.

 

 

 

 

 

 

 

 

Victim | Victim Location Victim Bank Account No. Check Amount
5 Tennessee First Tennessee 3475 2554 $5,350.00
6 New York Bank of America 5556 20874756 | $4,970.62
7 Florida Seacoast Nat. Bank 3371 7985 $7,695.27
8 Maryland SunTrust Bank 8367 2004 $4,900
9 Maryland Old Line Bank 1806 10154 $3,750
10 Maryland Old Line Bank 9012 34380 $2,998

 

 

 

 

 

 

 
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page.10 of 15

20-mj-1787-TJS

40. During the search of the Telfair Boulevard residence, investigators also found an
ATM receipt dated September 16, 2019, for a check in the amount of $11,700 that was deposited
into an M&T Bank account ending in 9304 (*“M&T Bank 9304”) at a branch located in Clinton,
Maryland. Records obtained from M&T Bank show that the check was drawn from a Bank of
America bank account ending in 1459 (“BOA 1459”) that belonged to Victim 11. The check was
made payable to Individual G with an address in Laurel, Maryland. The phone number listed on
BOA 1459 is the 6132 number.

Al. On February 21, 2020, Victim 12, who resides in Brandywine, Maryland, reported
that he mailed a check (Check 3244) for $150 to a family member who resides in Waldorf.
Maryland. The check was drawn from Victim 12’s SunTrust Bank account ending in 8619
(“SunTrust 8619”). Victim 12 later discovered that the check was stolen and altered.

42. Check 3244 was altered to $5,500 and the payee was changed to Individual H.
Records show that on January 7, 2020, Check 3244 was deposited into a Bank of America account
ending in 3699 (“BOA 3699”) at a branch located in Temple Hills, Maryland. Bank records show
that BOA 6399 was opened on November 6, 2019, in the name of Individual H. Surveillance
footage of Check 3244 being deposited on January 7, 2020, depicts an individual wearing what

appears to be the Nike jacket.

 

 
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 11 of 15

20-mj-1787-TJS

43. Records associated with BOA 3699 show five additional suspicious checks
deposited into BOA 3699 that were drawn from accounts that belonged to Victims 13 through 17,
in the aggregate amount of $16,547, between November 21 and December 23, 2019.

44. One of those suspicious checks (Check 1733) was drawn from Victim 16’s account
with Treasury Department Federal Credit Union ending in 6247 (“TDFU 6247”). On December 9,
2019, Check 1733 was made payable to Individual H in the amount of $3,250 and deposited into
BOA 3699. The location of the deposit was in Oxon Hill, Maryland.

45. Surveillance footage of the deposit shows what appears to be SUPER wearing the

Nike jacket while conducting the transaction.

 

 

 

46. Another one of the checks (Check 4385) deposited into BOA 3699 was drawn from
Victim 17°s account with Trustmark National Bank ending in 9789 (“Trustmark 9789”). Check
4385 was made payable to Individual H in the amount of $2,800 and was deposited into BOA 3699

on December 23, 2019. The location of the check deposit was New York, New York.

11
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 12 of 15

20-mj-1787-TJS

47. Surveillance footage of the deposit shows an individual who appears to be SUPER

wearing the Nike jacket while conducting the transaction.

 

 

 

48. Additional surveillance footage from BOA shows what appears to be SUPER
wearing the Nike jacket and conducting withdrawals from BOA 3699 on January 3, 2020, at a
branch in Temple Hills, Maryland, and again on January 4, 2020, at a branch in New York City,

New York.

 

 

  

12
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 13 of 15

20-mj-1787-TJS

49, During the February 4, 2020, search of SUPER’s residence (the Telfair Boulevard
residence), investigators found a cashier’s check that was made payable to Individual B in the
amount of $108.

50. Records show that this check was deposited into a Santander Bank account ending
in 6996 (“SB 6996”). The account was opened on October 7, 2019, under the name Individual B,
and the phone number on the account was listed as the 6132 number.

Sl. The cashier’s check was mobile-deposited on October 14, 2019. A review of the
records for SB 6996 show that on October 30, 2019, a suspicious check (Check 2084) in the
amount of $8,500 was deposited into SB 6996. Check 2084 was drawn from Victim 18’s JP
Morgan Chase Bank account ending in 2106. Victim 18 resides in Armonk. New York.

a2 Surveillance footage from Santander Bank depicts what appears to be SUPER
wearing the Nike jacket while depositing Check 6996 on October 30, 2019. at a branch located in

New York, New York.

 

 
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 14 of 15

20-mj-1787-TJS

The Connecticut Case

53. In April 2020, SUPER was arrested in Wilton, Connecticut, for depositing a stolen
check. Victim 19 of Wilton, Connecticut, previously reported that he mailed a check (Check 1807)
in the amount of $735 to his insurance company. Victim 19 later discovered that Check 1807 had
been stolen, altered to $5,300, and made payable to Individual E.

54. Records show that on September 25, 2019, Check 1807 was deposited into a
SunTrust Bank account ending in. 1687 (“SunTrust 1687”), an account opened on August 27, 2019,
in the name of Individual E.

55. Surveillance footage from SunTrust Bank appears to depict SUPER depositing

Check 1807 on September 25, 2019, at a SunTrust Bank branch located in Washington, D.C.

 
Case 8:20-mj-01787-TJS Document 1-1 Filed 07/23/20 Page 15 of 15

20-mj-1787-TJS

Conclusion
56. Based on the foregoing facts, there is probable cause to support the issuance of the

requested criminal complaint and arrest warrant.

Respectfully submitted,
Wey Fama

Inspector Jeffrey Starnes
United States Postal Inspection Service

  

 

Affidavit submitted by email and attested to me as true and accurate by telephone consistent
with Fed. R . Crim. P. 4.1 and 4(d) this 20th day of July, 2020.

 

Honorable’ Pimothy J. Sullivan
United States Magistrate Judge
